PER CURIAM.
We are satisfied with the reasoning and conclusion of the District Court in the opinion in this case, Canute S. S. Co. v. Diamond Fuel Co., 273 Fed. 301, and in the related cases of Romney S. S. Co. v. McNeil & Sons Co., 273 Fed. 287, Hellenic Transport S. S. Co. v. McNeil & Sons Co., 273 Fed. 290, Western Counties Shipping Co., Limited, v. McNeil & Sons Co., 273 Fed. 298, and Campania Navigazione Sota y Aznar v. Diamond Fuel Co., 273 Fed. 299. We think nothing of value can be added.
Affirmed.